IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41182
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LARRY WILSON DICKEY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-00-CV-131
                      USDC No. G-94-CR-8-1
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The district court granted Larry Wilson Dickey, federal

inmate #66249-079 a certificate of appealability (“COA”) on the

issue whether in light of Apprendi v. New Jersey, 530 U.S. 466

(2000), Dickey’s enhanced sentence was unconstitutionally

calculated by the district court.

     Dickey was convicted by a jury of aiding and abetting the

manufacture of methamphetamine, aiding and abetting possession


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41182
                                 -2-

with intent to distribute methamphetamine, being a felon in

possession of firearms, and possession of an unregistered

firearm.   Dickey was sentenced to concurrent sentences of life

imprisonment for the methamphetamine convictions and concurrent

120-month sentences for the firearm convictions.

     In United States v. Brown, 305 F.3d 304, 310 (5th Cir.

2002), we held that Apprendi is not retroactively applicable to

an initial 28 U.S.C. § 2255 motion.   Dickey’s Apprendi argument

is thus foreclosed by Brown.

     Dickey’s challenge to the dismissal of his 28 U.S.C. § 2255

motion as time-barred, argued for the first time in his reply

brief, is not considered.   Glover v. Hargett, 56 F.3d 682, 685

n.4 (5th Cir. 1995).   Accordingly, the judgment of the district

court is AFFIRMED.